Title: To Thomas Jefferson from J. M. P. LeGras, 22 March 1780
From: LeGras, J. M. P.
To: Jefferson, Thomas



Monsieur
Ouilliambourque Le 22e. Mars 1780

L’équité avec Laquelle votre honnorable assemblée Rend Justice aux fideles Sujets des Etats m’enhardit a vous Réprésenter le tord que les papiers dont Mr. Simon Nathan Est Chargé, Vá nous faire Si votre Bonté n’en ordonne le payement; les Domicilliers de st Vincenne Et pays des Uinois ignorant l’ordonnance du Congrés ont Vendû Leurs Darées [denrées] a L’armée de Mr. le Colonel Clark et ont Reçûe En payement Des piastres du Continant Sur le pied et pour la Valeur Des piastres Espagnoles, les personnes En  place (par vos ordres), les ont faites Circuler Comme telles et nous ont assurés authentiquement qu’il ny avoit Rien a perdre ils en ont même fait passer des fausses; En qualité de Magistrat pour ce District, Mon Devoir Et La Charité m’oblige a vous Supplier de vouloir Bien avoir pitié D’un peuple qui par pareille perte Se trouvera Réduit aux Necessités les plus Urgentes; D’ailleurs il a Eté Battû un Bân Dans les Rües de st Vincennes par ordre du Colonel Jean Tood pour Contraindre Les Domiciliers a Recevoir cet argent Comme piastres Espagnoles; et plusieurs ont Eté mis En prison pour les avoir Refusés; quelque tems aprés le Susdt. Colonel Jean Tood ma Requis (Comme il apparoitra par Sa Lettre) d’en arretter la Cour; Vu la quantités des fausses ordonnances que plusieurs faisoint Circuler Ce que J’ai fait; Esperant Bien que les Etats DéDommageroit le public Des fausses et de Celle de Mauvaise Datte; J’ai L’honneur d’etre Tres Respectueusement Monsieur Votre tres humble Et tres obeissant Serviteur,

Legras Colo.

